DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 06/06/2022 is noted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PLUG ASSEMBLY FOR A MINERAL EXTRACTION SYSTEM POSITIONED WITHIN A PASSAEWAY IN A WELLHEAD.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,352,885. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

                       INSTANT APPLICATION
                    PATENT No. 11,352,882
Claim 1. 

A system, comprising: a plug assembly, comprising: 

a housing configured to be positioned within a first passageway formed in a wellhead component; 

a channel formed in the housing, wherein the channel is configured to enable fluid to flow from a bore of the wellhead component into the channel; 

a sensor supported by the housing and configured to measure a condition of the fluid within the channel; and 

an annular seal configured to extend between an outer surface of the housing and an inner surface of a second passageway formed in a flange that circumferentially surrounds at least part of the plug assembly while the flange is coupled to the wellhead component.
Claim 1. 

A system, comprising: a plug assembly, comprising: 

a housing configured to be positioned within a first passageway formed in a wellhead component; 

a channel formed in the housing, wherein the channel is configured to enable fluid to flow from a bore of the wellhead component into the channel; 

a sensor supported by the housing and configured to measure a condition of the fluid within the channel; and 

an annular seal configured to extend between an outer surface of the housing and an inner surface of a second passageway formed in a flange that circumferentially surrounds at least part of the plug assembly while the flange is coupled to the wellhead component, 

wherein a first end of the housing is positioned radially-inwardly of the annular seal and a second end of the housing is positioned radially-outwardly of the annular seal while the plug assembly is coupled to the wellhead component.
Claim 12. 

A system, comprising: a plug assembly configured to couple to a passageway formed in a wellhead component, comprising: 

a first portion configured to receive fluid from a bore of the wellhead component while the plug assembly is coupled to the passageway formed in the wellhead component; 


a second portion configured to circumferentially surround at least part of the first portion and comprising a threaded surface configured to threadably couple the plug assembly to the passageway formed in the wellhead component; 

a sensor configured to measure a condition of the fluid received from the bore; and 

a coupling assembly configured to electrically couple a cable that extends from the sensor or sensor circuitry supported within the plug assembly to another cable that extends outward from the plug assembly, 

wherein the second portion of the plug assembly circumferentially surrounds at least part of the coupling assembly.
Claim 12.

A system, comprising: a plug assembly configured to couple to a passageway formed in a wellhead component, comprising: 

a first portion comprising a channel that is configured to receive fluid from a bore of the wellhead component while the plug assembly is coupled to the passageway formed in the wellhead component; 

a second portion configured to circumferentially surround at least part of the first portion and comprising a threaded surface configured to threadably couple the plug assembly to the passageway formed in the wellhead component; 

a sensor configured to measure a condition of the fluid within the channel; and 

a coupling assembly configured to electrically couple a cable that extends from the sensor or sensor circuitry supported within the plug assembly to another cable that extends outward from the plug assembly, 

wherein the second portion of the plug assembly circumferentially surrounds at least part of the coupling assembly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shirley et al. [herein after Shirley] (US 2018/0010420) in view of Guedes et al. [herein after Guedes] (US 2017/0044861).

    PNG
    media_image1.png
    633
    1098
    media_image1.png
    Greyscale
Regarding claim 1, Shirley discloses, a system, comprising: a plug assembly (10), comprising: a housing (12) configured to be positioned within a first passageway (14) formed in a wellhead component (16); a channel (114) formed in the housing (12), the channel (114) being configured to enable fluid to flow from a bore (18) of the wellhead component (16) into the channel (114); an annular seal (40) configured to extend between an outer surface (outer surface of 40) of the housing (12) and an inner surface  (inner surface of 22) of a second passageway (22) formed in a flange (24) that circumferentially surrounds at least part of the plug assembly (10) while the flange (24) is coupled to the wellhead component (16, Fig. 3).
Shirley fails to explicitly disclose a sensor supported by the housing and configured to measure a condition of the fluid within the channel. 

Guedes discloses a sensor (25) supported by the housing (32) and configured to measure a condition of the fluid within the channel (¶0044, lines 1-6).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of testing device for carrying load test on flexible objects, to modify Shirley, to include a sensor, as taught by Guedes, for the benefit of providing a device which can provide a wellhead port plug assembly, to allow replacement of a plug body without having to take the well out of production.
Regarding claim 2, Shirley further discloses the housing (12) being configured to threadably couple (26) to the first passageway (14) formed in the wellhead component (16).
Regarding claim 3, Shirley further discloses an additional annular seal (59) configured to extend between the outer surface (outer surface of 12) of the housing (12) and a respective inner surface (inner surface of 14) of the first passageway (14) formed in the wellhead component (16).   
Regarding claim 4, Shirley further discloses the housing (12) comprises a first portion (left side in Fig. 1) and a second portion (right side in Fig. 1) coupled to one another (Fig, 1), and the second portion (right side in Fig. 1) circumferentially surrounds at least part of the first portion (Fig.1). 

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855